Case 8:19-cv-00590-WFJ-TGW Document 1 Filed 03/11/19 Page 1 of 13 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

  CLEARLY AGILE, INC.,

         Plaintiff,
                                                               Case No. 8:19-cv-00590
  v.

  CLEARLY AGILE, LLC,

        Defendant.
  _____________________________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, Clearly Agile, Inc. (“Clearly Agile”) files this Complaint against Clearly

  Agile, LLC (“CAL”) seeking damages on the grounds of federal and common law

  trademark infringement, trademark dilution, and unfair competition.

                                 NATURE OF THE CASE

         1.      This is an action for trademark infringement, dilution, and unfair

  competition pursuant to 15 U.S.C. §§ 1114 and 1125(a) arising out of and in connection

  with CAL’s unauthorized use of the federally registered trademark, and common law

  mark, “Clearly Agile” for related goods and services.

                                          PARTIES

         2.      Plaintiff, Clearly Agile is a corporation organized under the laws of the

  State of Florida.

         3.      Defendant, CAL is a limited liability company organized and existing

  under the laws of Wyoming with its principal place of business in Washington D.C. that
Case 8:19-cv-00590-WFJ-TGW Document 1 Filed 03/11/19 Page 2 of 13 PageID 2




  can be validly served with process via its registered agent at Mountain Business Center,

  LLC, 690 S. Hwy 89 Suite 200, Jackson, WY 83001.

                               JURISDICTION AND VENUE

         4.      Jurisdiction is proper in this Court pursuant to 15 U.S.C. § 1121(a) and 28

  U.S.C. §§ 1331 and 1338 in that this civil case arises under the Trademark Laws of the

  United States, Lanham Act 15 U.S.C. §1051 et seq.

         5.      This Court has original jurisdiction over this action over Plaintiff’s claims

  arising under the laws of the United States, particularly under the federal Trademark Act,

  as amended, 15 U.S.C. §1051 et seq and has jurisdiction over any state claims pursuant to

  28 U.S.C. § 1331, 1367.

         6.      Venue is proper in this district and division pursuant to 28 U.S.C. §

  1391(b)(2) because CAL has provided services to clients in Tampa, Florida, including but

  not limited to Bisk Education, as “Clearly Agile” in which consumer confusion occurred

  with regard to payment, and also under 28 U.S.C. § 1391(b)(3) because CAL is subject to

  personal jurisdiction in this District by virtue of its regular and ongoing provision of

  services and physical presence in this County to provide services for Bisk Education and

  others as “Clearly Agile.”

              FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

  THE CLEARLY AGILE MARK:

         7.      Clearly Agile is a custom software development, agile training and

  coaching company located in Tampa, Florida that was formed in July of 2014.



                                               2
Case 8:19-cv-00590-WFJ-TGW Document 1 Filed 03/11/19 Page 3 of 13 PageID 3




         8.      Since at least October 1, 2014, Plaintiff has used the trade name “Clearly

  Agile” as its business name in commerce to establish its brand and provide services in the

  Tampa Bay area and outside of Florida. Accordingly, Clearly Agile has common law

  rights to the Clearly Agile tradename since it first use in commerce.

         9.      In March of 2016, Clearly Agile filed an application to register its “Clearly

  Agile” trademark with the USPTO in class 42 for scientific and technological services

  and research and design relating thereto, industrial analysis and research services, and the

  design of computer hardware and software.

         10.     In December of 2017, the USPTO registered “Clearly Agile” trademark,

  Registration No. 86959889, in class 42 on the Principal Register.

         11.     Clearly Agile has invested substantial time, money and effort in using the

  Clearly Agile mark in commerce and in developing the goodwill associated with the mark

  (the common law and federally registered Clearly Agile trademark shall be hereinafter

  referred to collectively as the “Clearly Agile Mark”)

         12.     Among other things, Clearly Agile has engaged in extensive marketing,

  promotions and other media to maintain the business’ visibility and to attract clients.

         13.     After Clearly Agile’s use of the Clearly Agile Mark in commerce, on or

  about October of 2014, CAL began providing similar services regarding providing agile

  training, consulting, and coaching with a focus on serving government agencies and

  highly regulated organizations.




                                               3
Case 8:19-cv-00590-WFJ-TGW Document 1 Filed 03/11/19 Page 4 of 13 PageID 4




         14.     CAL was purportedly formed in 2012 in Wyoming, but it did not utilize

  the Clearly Agile name in commerce at such time under applicable law to establish any

  recognizable trademark rights.

         15.     Moreover, CAL acquired the domain name www.clearlyagile.com in

  approximately January of 2014, but did not use such tradename on the website in

  commerce to establish any common law trademark rights at such time.

         16.     CAL only began use of its website, www.clearlyagile.com, which

  identified the tradename “Clearly Agile” on or about January of 2016.

         17.     Consequently, CAL’s first bona fide use in commerce of the Clearly Agile

  Mark in January of 2016 was well after Clearly Agile’s first use of such mark in

  commerce in October of 2014.

         18.     Notably, CAL is not authorized to use the Clearly Agile Mark in

  connection with its competing activities related to computer software design and

  consulting services.

         19.     CAL has never asked for, nor obtained, permission from Clearly Agile to

  use the Clearly Agile Mark in connection with its computer consulting business, services

  which are competitive to Clearly Agile.

         20.     CAL’s improper use of the Clearly Agile Mark gives the false impression

  to consumers that CAL is either endorsed by, or affiliated with, Clearly Agile.

         21.     CAL’s use of the Clearly Agile Marks is likely to cause consumer

  confusion and has already caused actual consumer confusion in certain instances.



                                               4
Case 8:19-cv-00590-WFJ-TGW Document 1 Filed 03/11/19 Page 5 of 13 PageID 5




         22.       CAL has been made aware and is actually aware of the federal registration

  of the Clearly Agile Mark with the USPTO.

         23.       As a result of CAL’s infringement and inappropriate actions, Clearly Agile

  has retained the undersigned counsel.

         24.       All conditions precedent to the institution and maintenance of this action

  have occurred or have been satisfied.

                                        COUNT I
                     Federal Trademark Infringement, 15 U.S.C. §§ 1114

         25.       Clearly Agile reincorporates by reference paragraphs 1 through 24 of this

  complaint as though fully set forth herein.

         26.       Clearly Agile has a trademark which is inherently distinctive and/or has

  established secondary meaning as evidenced by the United States Patent and Trademark

  Office Registration No. 86959889, in class 42 on the Principal Register.

         27.       CAL has engaged in the acts set forth above to cause confusion and to

  deceive the public and consumers of Clearly Agile’s consulting services.

         28.       As set forth above, CAL has, without Clearly Agile’s consent, used in

  commerce a reproduction, counterfeit, copy or colorable imitation of the Clearly Agile

  Mark in connection with its software design and consulting services.

         29.       The unauthorized use of the Clearly Agile Mark is likely to cause, and has

  caused, confusion and mistake, and is likely to deceive, and has deceived, the consuming

  public as to the affiliation, connection, or association of CA with Clearly Agile that it

  does not have.

                                                5
Case 8:19-cv-00590-WFJ-TGW Document 1 Filed 03/11/19 Page 6 of 13 PageID 6




         30.       To date, Clearly Agile is aware of actual consumer and employee

  confusion including having frequent calls made to its offices by clients and potential

  clients asking by name of the principal of CAL, “Jonathan.”

         31.       In addition, Clearly Agile is aware of it and CAL having a joint client for

  consulting services based in Tampa, Florida, Bisk Education, send Clearly Agile a check

  that was intended as payment for CAL’s services.

         32.       CAL’s actions regarding its use of the Clearly Agile Mark constitutes

  violations of Section 32(1)(a) of the Lanham Act, 15 U.S.C. § 1114(1)(a).

         33.       CAL’s conduct has and will continue to cause confusion to, mistake by,

  and deception of customers as to the source of CAL’s services and/or its relationship with

  Clearly Agile.

         34.       As a direct and proximate result of CAL’s deliberate and intentional

  infringement, Clearly Agile has suffered and continues to suffer irreparable harm for

  which it has no adequate remedy at law.

         35.       CAL’s conduct has and will continue to cause irreparable harm to Clearly

  Agile unless restrained, restricted and enjoined by this Court.

         36.       CAL’s deliberate and intentional infringement with knowledge of its

  junior common law rights to the Clearly Agile Mark makes this an exceptional case under

  15 U.S.C. §§ 1111, and 1117(a) and allows for the award of CAL’s profits, treble

  damages, and the costs of the action including its reasonable attorneys’ fees and costs.




                                                6
Case 8:19-cv-00590-WFJ-TGW Document 1 Filed 03/11/19 Page 7 of 13 PageID 7




                                     COUNT II
                  Federal Trademark Infringement, 15 U.S.C. § 1125(a)

         37.     Clearly Agile incorporates by reference paragraphs 1 through 24 of this

  complaint as though more fully set forth herein.

         38.     CAL’s actions in using the Clearly Agile Mark in connection with

  software design and consulting services competitive to Clearly Agile constitutes a false

  designation of origin, sponsorship, or approval in violation of Section 43(a) of the

  Lanham Act, 15 U.S.C. § 1125(a).

         39.     CAL has improperly promoted its services on its website at

  www.clearlyagile.com to potential customers of Clearly Agile and, in doing so, has

  misrepresented the nature of services as being those of Clearly Agile.

         40.     CAL has and continues to engage in the aforementioned acts with the

  intent to deceive the public and consumers of Clearly Agile’s services and to pass and

  palm off CAL’s consulting services as those of Clearly Agile.

         41.     CAL’s improper and infringing acts have created and are likely to continue

  to create confusion in the minds of reasonable consumers as to the affiliation and

  sponsorship of CAL’s activities by Clearly Agile.

         42.     CAL’s representations to customers and potential customers by the use of

  marketing and promotion of the infringing name using the Clearly Agile Mark on its

  website constitute a false designation of the origin of the services entering commerce on

  behalf of CAL and are false descriptions and representations of these services.




                                              7
Case 8:19-cv-00590-WFJ-TGW Document 1 Filed 03/11/19 Page 8 of 13 PageID 8




          43.    These misrepresentations have and will continue to cause confusion to,

  mistake by, and deception in the minds of reasonable consumers as to the source of origin

  of the consulting services being sold by CAL and its agents and as to the existence of an

  affiliation between CAL and Clearly Agile, causing irreparable injury to Clearly Agile.

          44.    CAL’s conduct has and will continue to cause irreparable harm to Clearly

  Agile unless restrained by this Court.

          45.    CAL’s conduct constitutes a violation of 15 U.S.C. § 1125(a).

          46.    CAL’s infringement has been and continues to be willful and in bad faith

  because of its actual knowledge of the federal registration of the Clearly Agile Mark and

  its junior rights to the Clearly Agile Mark and the continued infringing activities despite

  actual knowledge of Clearly Agile’s rights and demands to stop using the Clearly Agile

  Mark.

          47.    As the direct and proximate result of CAL’s deliberate and intentional

  infringement, CAL has unlawfully profited and Clearly Agile has suffered and will

  continue to suffer irreparable harm for which there is no adequate remedy at law.

                                COUNT III
            Common Law Trademark Infringement and Unfair Competition

          48.    Clearly Agile incorporates by reference paragraphs 1 through 24 of this

  complaint as though more fully set forth herein.

          49.    Since Clearly Agile’s initial use of the Clearly Agile Mark in commerce in

  October of 2014, it has sold services and has advertised and promoted its trademark

  continuously and extensively in commerce.


                                              8
Case 8:19-cv-00590-WFJ-TGW Document 1 Filed 03/11/19 Page 9 of 13 PageID 9




         50.     As a result of such use, promotion, and advertisement, the trademark is

  well known and recognized in the United States as being associated with the provision of

  quality technical consulting services and related training.

         51.     Specifically, the Clearly Agile Mark is identified in consumers’ minds

  with Clearly Agile’s services and, as such, have acquired a secondary meaning.

         52.     Clearly Agile has reason to consider the Clearly Agile Mark and the

  goodwill associated with them as valuable assets.

         53.     By adopting and using the Clearly Agile Mark in conjunction with

  software design and consulting services substantially similar to those being performed by

  Plaintiff, CAL has infringed upon Clearly Agile’s common law mark and unfairly

  competed with Clearly Agile.

         54.     CAL’s use of the Clearly Agile Mark and/or substantially similar

  trademark(s) have resulted and will continue to result in a likelihood of confusion by the

  consuming public.

         55.     CAL does not have Clearly Agile’s permission or authorization to make

  use of the Clearly Agile Mark in commerce for competing services.

         56.     By reason of CAL’s conduct, it has infringed and threaten to further

  infringe upon the Clearly Agile Mark.

         57.     The continued use by CAL of the Clearly Agile Mark is likely to confuse,

  mislead, and deceive the public into believing that CAL’s software consulting and

  training are in some manner originated by, offered by, sponsored by, sanctioned by, or

  otherwise associated with Clearly Agile, all to the damage and injury of Clearly Agile.
                                                9
Case 8:19-cv-00590-WFJ-TGW Document 1 Filed 03/11/19 Page 10 of 13 PageID 10




          58.     CAL’s unlawful conduct will damage and continue to damage Clearly

   Agile unless it is enjoined by this Court.

          59.     Clearly Agile has no adequate remedy at law.

                                    PRAYER FOR RELIEF

          WHEREFORE, Clearly Agile requests that the Court enter judgment in its favor

   and to grant the following relief:

          1.      That CAL’s rights, if any, to the Clearly Agile Mark be deemed junior to

   the rights to Clearly Agile.

          2.      That CAL’s aforementioned acts be declared to be infringement of Clearly

   Agile’s federally registered trademark of Clearly Agile in violation of the trademark laws

   of the United States, Title 15, United States Code, Section 1114 and 1125(a) and that

   CAL, its respective shareholders, directors, officers, agents, servants, employees, assigns,

   privies, affiliated companies and all persons in active concert or participation with them,

   and all those controlled by them, be preliminarily and permanently enjoined as follows:

                  a.      From using the business name “Clearly Agile” or any other

                          business name that begins with “Clearly Agile” or any variation

                          thereof in any        manner whatsoever including on the website

                          http://www.clearlyagile.com, Facebook, and any other media, print,

                          or social media, other than in fair use;

                  b.      Requiring CAL, with respect to the conduct of its business and

                          software development and consulting services and media and

                          publicity related thereto:
                                                  10
Case 8:19-cv-00590-WFJ-TGW Document 1 Filed 03/11/19 Page 11 of 13 PageID 11




                    i.     To cease doing business using the name “Clearly Agile” or

                    any other business name that begins with “Clearly Agile” or any

                    variation thereof in any manner whatsoever;

                    ii.    To disable, destroy, and/or deliver to the Court for

                    impounding during the pendency of this action, all advertisements,

                    catalogues, brochures, or other printed material in its possession,

                    custody, or control which display “Clearly Agile” or that

                    prominently includes the name “Clearly Agile,” other than in fair

                    use;

                    iii.   To cancel and withdraw all advertisements, tweets, blogs or

                    other marketing and publicity related activities generated by CAL

                    containing the “Clearly Agile” whether on the web URL address

                    http://www.clearlyagile.com     its Facebook page, Twitter other

                    social media or otherwise, other than in fair use;

                    iv.    To alter its corporate name to a name that does not use or

                    contain “Clearly Agile” or reference to the Clearly Agile Mark;

                    and,

                    v.     To perform other and such further acts as may be

                    reasonably necessary to eliminate any confusion in the minds of the

                    consuming public as to the nonexistence of any relationship or

                    association between Clearly Agile and CAL;



                                          11
Case 8:19-cv-00590-WFJ-TGW Document 1 Filed 03/11/19 Page 12 of 13 PageID 12




          3.      That CAL’s aforementioned acts be adjudged to be unfair methods of

   competition and that, by virtue thereof, Clearly Agile be awarded preliminary and

   permanent injunctive relief as set forth in paragraph 1 above;

          4.      Pursuant to Title 15 United States Code, Section 1117, that CAL be

   ordered to:

                  a.     Account for and pay over to Clearly Agile all gains, profits, and

                         advantages derived by it by the improper use of the Clearly Agile

                         Mark, trademark infringement, and,

                  b.     Pay Clearly Agile damages arising from the above-described acts

                         in a just amount to be determined at the trial of this action and in

                         accordance with Title 15, United States Code, Section 1111 and

                         1117(a), together with costs, disbursements, and reasonable

                         attorneys’ fees;

          5.      That this court adjudge that CAL’s use of the business name “Clearly

   Agile” for software design and consulting services is not fair use of the Clearly Agile

   Mark by CAL;

          6.      That the aforesaid acts of CAL be adjudged to be unfair competition under

   the common law of the State of Florida and that Clearly Agile be granted injunctive relief

   and awarded damages as determined at trial;

          7.      That Clearly Agile be awarded damages in the amount that CAL, by its

   wrongful conduct, has been unjustly enriched;



                                               12
Case 8:19-cv-00590-WFJ-TGW Document 1 Filed 03/11/19 Page 13 of 13 PageID 13




          8.      That Clearly Agile be awarded its costs and attorneys’ fees to the fullest

   extent permissible under the claims asserted herein; and,

          9.      That Clearly Agile be awarded such other and further relief as this Court

   may deem just, proper, and equitable.

                                   JURY TRIAL DEMAND

          Plaintiff hereby demands a trial by jury on all issues so triable.

   Dated this 11th day of March, 2019.



                                         Respectfully Submitted,

                                         /s/ Dean A. Kent
                                         DEAN A. KENT
                                         Florida Bar No. 0307040
                                         dkent@trenam.com / pholliday@trenam.com
                                         TRENAM KEMKER
                                         101 East Kennedy Boulevard, Suite 2700
                                         Tampa, Florida 33602
                                         Tel: 813-223-7474
                                         Fax: 813-229-6553
                                         Attorneys for Plaintiff, Clearly Agile




                                                13
